372 U.S. 524
83 S.Ct. 887
9 L.Ed.2d 965
BIRMINGHAM ICE & COLD STORAGE CO. et al.v.SOUTHERN RAILWAY CO. et al.
No. 425.
Supreme Court of the United States
March 18, 1963

David J. Vann and A. Alvis Layne, for appellants.
Jos. F. Johnston, for appellees Southern Railway Co. and others.
James W. Wrape and Glenn M. Elliott, for appellees Jefferson Warehouse & Cold Storage Co. and others.
Solicitor General Cox, for the United States.
PER CURIAM.


1
The motions to dismiss are granted and the appeal is dismissed.


2
Mr. Justice BLACK took no part in the consideration or decision of this case.